                      Case 2:17-cv-04540-WB Document 210-13 Filed 06/14/19 Page 1 of 7




            -      REVIEW




            lschemic Stroke Risk With Oral Contraceptives
            A Meta-analysis
            Leslie Allison Gillum, BA                            Context The relationship between ischemic stroke and oral contraceptive (OC) use
            Sai Kumar Mamidipudi, MBBS(lndia)                    has been studied for 40 years, but disagreement about an association persists.
            S. Claiborne .Johnston, MD, MPH                      Objective To review available literature to determine whether OC use is associated
                                                                 with increased stroke risk.




            0
                           RALCONTRACEPTIVES        (OCS)
                                                                 Data Sources Studies published from January 1960 through November 1999 were
                          are prescribed to more than            identified from electronic databases (MEDLINE, BIOSIS, and Dissertation Abstracts On-
                          10 million US women and                line), Index Medicus, bibliographies of pertinent review articles and pertinent original
                          78.5 million women world-              articles, textbooks, and expert consultation.
            wide.1·2 Efficacy and ease of use are well           Study Selection From 804 potentially relevant references retrieved, 73 were studies
            established, 3 but concerns about safety             investigating risk of ischemic stroke with OC use. Two reviewers independently applied
            have persisted since their introduction              the following inclusion criteria: more than 10 stroke cases sampled, clear stroke subtype
            in 1960. 4·5 Some studies have sug-                  differentiation, concurrent controls included, adequate data included to determine rela-
            gested that OC use is associated with in-            tive risks (RRs) and confidence intervals (Cls), analysis controlled for age, and no later
            creased risk of stroke, G-20 venous throm-           publication of identical data. A third investigator adjudicated disagreements. Sixteen stud-
            bosis, 21-25 pulmonary embolism, 9·10 •26            ies met all inclusion criteria and were included in the meta-analysis.
            myocardial infarction, n 32 and, re-                 Data Extraction Two investigators independently extracted data, with disagree-
            cently, cerebral venous sinus thrombo-               ments resolved through discussion.
            sis (CVST). 33-35                                    Data Synthesis The 16 studies were analyzed using random effects modeling. Cur-
               The association between ischemic                  rent OC use was associated with increased risk of ischemic stroke (RR, 2.75; 95% Cl,
            stroke and OC use has been evaluated                 2.24-3.38). Smaller estrogen dosages were associated with lower risk (P= .01 for trend),
            in many studies. 8 - 18•20 ·37-45 Results have       but risk was significantly elevated for all dosages. Studies that did not control for smok-
            been variable with some finding in-                  ing (P= .01) and those using hospital-based controls (P<.001) found higher RRs, but
                                                                 no other patient characteristics or elements of study design were important. The sum-
            creased stroke risk in OC users 8 - 18 and
                                                                 mary RR was 1.93 (95% Cl, 1.35-2.74) for low-estrogen preparations in population-
            a few documenting a protective effect in             based studies that controlled for smoking and hypertension. This translates to an ad-
            past users. 15 ·39 A randomized trial of OC          ditional 4.1 ischemic strokes per 100000 nonsmoking, normotensive women using
            use has not been feasible, so all pub-               low-estrogen OCs, or 1 additional ischemic stroke per year per 24000 such women.
            lished studies are observational. These              The RR of stroke due to OC use was not different in women who smoked, had mi-
            study designs are especially suscep-                 graines, or had hypertension.
            tible to bias since inaccurately mea-                Conclusions Summary results indicate that risk of ischemic stroke is increased in cur-
            sured or unknown risk factors, such as               rent OC users, even with newer low-estrogen preparations. However, the absolute
            smoking and hypertension, may be un-                 increase in stroke risk is expected to be small since incidence is very low in this population.
            balanced between the groups com-                     JAMA. 2000;284:72-78                                                                   www.jama.com
            pared.46 Further, the treatments may
            vary over time and, in retrospective stud-           the risk of ischemic stroke with OC use          Abstracts Online (North American
            ies, women may recall information im-                and to evaluate potential reasons for dis-       Universities). The following key words
            perfectly. 5·47                                      crepant results.                                 and subject terms were searched: oral
               Since a large-scale randomized trial                                                               contraceptives (side effects, complica-
            to evaluate OC adverse effects may                   METHODS                                          tions), stroke, estrogen, cerebral, ische-
            never be performed, it is essential to               We reviewed the medical literature pub-
            draw conclusions from the existing                   lished after the introduction of OCs in          Author Affiliations: NeurovascularService, Department
                                                                                                                  of Neurology, University of California, San Francisco.
            studies to advise women about the most               1960. We searched fromjanuary 1960               Corresponding Author and Reprints: 5. Claiborne
            popular form of reversible birth con-                to November 1999 using Index Medicus             Johnston, MD, MPH, Department of Neurology, Box
                                                                                                                  0114, University of California, San Francisco, 505 Par-
            trol. We used meta-analysis as a sys-                (before 1966), MEDLINE (after 1966),             nassus Ave, San Francisco, CA 94143-0114 (e-mail:
            tematic approach to review studies of                BIOS IS (after 1985), and Dissertation           clayj@itsa.ucsf.edu).

            72   JAMA, July 5, 2000-Vol 284, No. 1 (Reprinted)                                    ©2000 American Medical Association. All rights reserved.




Downloaded From: by a Health Services Research Library User on 11/29/2018


                                                                                                                                                                 00803810
          Exhibit 170                                                                                                                                        JA-0003352
                     Case 2:17-cv-04540-WB Document 210-13 Filed 06/14/19 Page 2 of 7



                                                                                         ISCHEMIC STROKE RISK WITH ORAL CONTRACEPTIVES


            mia, thrombosis, and venous sinus. All lan-   netic resonance imaging, or angiogra-                   used to detect trends in risk by estro-
            guages and publication types were             phy. Refusal rates were based on the                    gen dosage. Multivariable least squares
            included. Any reference that might con-       percentage of eligible participants solic-              meta-regression was used to assess OC
            tain data evaluating stroke risk with OCs     ited who declined participation.                        stroke risk controlling for a series of
            was retrieved, including review ar-              Rules for choosing risk estimates to                 covariables and weighting study RR esti-
            ticles. Bibliographies of pertinent ar-       include in the meta-analysis were estab-                mates by the inverse of the variance. 52
            ticles and reviews were searched for ad-      lished a priori. Risk estimates used in the             Variables not contributing to the model
            ditional references. Relevant textbooks       primary analysis were those that con-                   (P<.10) were eliminated in a stepwise
            and foreign-language articles were also       trolled for the greatest number of po-                  fashion. Publication bias was evaluated
            reviewed. An expert in the field was con-     tential confounders by stratification,                  by a funnel plot of sample size vs RR49
            sulted for additional sources.                matching, or multivariable analysis.                    and by the Kendall T rank correlation
               Two investigators (L.A.G., S.K.M.)         When there were multiple publica-                       method. 53 For these calculations, sample
            independently applied inclusion crite-        tions from a given study, unique re-                    size was defined as the number of ische-
            ria for articles. A third investigator        sults were retained. 20 •37 •41 •43 •44 •48 Results     mic stroke cases included.
            (S.C.].) adjudicated disagreements. The       for stroke incidence were chosen when
            following inclusion criteria were used:       provided; otherwise, mortality results                  RESULTS
            (1) greater than 10 cases of ischemic         were included. The risk estimate for cur-               Of 10409 references identified, 804
            stroke or CYST, (2) clear differentia-        rent use vs noncurrent use (past or                     were considered potentially relevant.
            tion of ischemic and hemorrhagic              never) was included whenever pos-                       These were identified with MEDLINE
            stroke, (3) cohort design or case-            sible. When it was not provided, risk es-               (n=489), Index Medicus (n=54), Dis-
            control design with controls gathered         timates for current-vs-never use or ever-               sertation Abstracts Online (n= 1),
            within 2 years of cases, (4) sufficient       vs-never use were chosen in that order.                 BIOSIS (n= 121), and bibliographic re-
            data provided to determine the odds ra-       Variances were calculated from ad-                      view (n= 139). Seventy-three case-
            tio (OR) or relative risk (RR) and con-       justed Cls when available, or raw data                  control or cohort studies examined OC
            fidence intervals (Cls) comparing OC          when Cls were not provided. To evalu-                   use and risk of ischemic stroke. Fifty-
            users to nonusers, (5) controlled for age     ate the stability of the overall risk esti-             one excluded studies failed to meet 1
            in study design or analysis, and (6) no       mate, a sensitivity analysis was per-                   or more of the inclusion criteria, as fol-
            later study fully reported the same data.     formed by iteratively eliminating each                  lows: 10 or fewer ischemic stroke cases
               Two investigators (S.C.J., L.A.G.)         study and calculating the resulting RR.                 (n= 34), inadequate definition of stroke
            independently abstracted data from            Subgroup analyses to evaluate hetero-                   subtype (n=22), inadequate informa-
            included articles. All disagreements          geneity and bias were determined a                      tion to determine RR and Cls (n=30),
            were resolved through discussion. Defi-       priori. Data from a single study were not               failure to control for age (n= 5), and re-
            nitions of current, past, and ever use of     duplicated within a stratum. All stud-                  dundant data reporting in a later study
            OCs were taken directly from the              ies dichotomized age using 35 or 40                     (n=8). Six others were follow-up re-
            included articles. Definitions of past and    years as a cut point; to simplify analy-                ports of prior studies that contributed
            ever use were consistent between stud-        sis, we chose a single cut point of 35                  new data only to our subgroup analy-
            ies; however, current users were vari-        years, classifying estimates based on the               ses. 20·37·41·43·44·48 A full listing of ex-
            ably defined, with limits for last use        majority age of the subgroup. A sepa-                   cluded studies and reasons for exclu-
            ranging from 2 weeks to 12 months             rate analysis was conducted to evaluate                 sion can be found at the Web site http://
            prior to the stroke. Potential confound-      the association between OCs and CYST.                   www.ucsf.edu/brain/exclusion. htm.
            ers were considered controlled when              Summary risk estimates were calcu-                      Sixteen independent studies met all
            they were used to exclude subjects, used      lated using a general-variance-based ran-               inclusion criteria (TABLE) and their RR
            to match controls, or included in mul-        dom effects method, weighting indi-                     estimations were included in the over-
            tivariable analysis. Definitions of covar-    vidual study results by the inverse of their            all meta-analysis (FIGURE 1). A funnel
            iates, such as smoking, hypertension,         variance. 49 Since stroke risks were small,             plot showed a symmetrical distribution
            and alcohol use, were taken directly          ORs accurately estimate RRs50 ; we report               about the mean effect size (FIGURE 2),
            from included studies. Estrogen dos-          all results as RRs for simplicity. Homo-                as would be expected in the absence of
            age was abstracted directly when it was       geneity was calculated from individual                  publication bias. 49 Kendall T calcula-
            defined. Otherwise, it was classified by      study risk estimates using a general-                   tion also failed to demonstrate evi-
            the dosage used by the majority of par-       variance-based method. 49 Results were                  dence of publication bias (P=.47).
            ticipants (n=3) or estimated from the         defined as heterogeneous when homo-                        The overall summary risk estimate
            prevailing use pattern of the region at       geneity was unlikely (P<.10). A 2-tailed                for ischemic stroke in current OC us-
            study onset (n=8). A firm diagnosis of        z test was used to detect differences                   ers compared with those not currently
            ischemic stroke was defined as one con-       across dichotomous subgroups. The                       using OCs was 2.75 (95% CI, 2.24-
            firmed by computed tomography, mag-           nonparametric trend test of Cuzick51 was                3.38, P<.001) . Eleven of 16 studies
            ©2000 American Medical Association. All rights reserved.                                            (Reprinted) JAMA, July 5, 2000-Vol 284, No. 1   73




Downloaded From: by a Health Services Research Library User on 11/29/2018


                                                                                                                                                           00803811
          Exhibit 170                                                                                                                                   JA-0003353
                         Case 2:17-cv-04540-WB Document 210-13 Filed 06/14/19 Page 3 of 7



            ISCHEMIC STROKE RISK WITH ORAL CONTRACEPTIVES


            found statistically significant positive                  use (P=.12) and those failing to con-                     2.25 [95% CI, 0.82-6.15], 2:50 µg, no
            summary RRs, while 5 studies showed                       trol for smoking (P=.12), hyperten-                       data), while no differences were seen
            RRs that were elevated, but not signifi-                  sion (P= .10), or both smoking and hy-                    between progesterone generations at
            cant. Independent RR estimates ranged                     pertension (P = .21). Stu dies controlling                equivalent estrogen dosages.
            from 1.18 to 8.80. A plot of RR vs year                   for smoking (P= .01) and controlling for                     Summary RR estimates for cohort
            of study onset showed decreasing RR                       both smoking and hypertension (P= .04)                    studies tended to be greater than for case-
            with time (P=.006 by weighted log lin-                    yielded smaller RR estimates than stud-                   control studies (Figure 4). Studies with
            ear regression) (FIGURE 3). There was                     ies not controlling for these factors.                    hospital controls found significantly
            heterogeneity among the studies in the                       Smaller estrogen dosages were asso-                    greater RR estimates than those with
            overall RR estimate (P =.01), suggest-                    ciated with a less elevated risk of stroke                population controls (P<.001). The RR
            ing that differences in study results were                (P =.01), and evidence of heterogene-                     for population-based studies of low-
            not due to chance alone. In a sensitiv-                   ity was reduced after stratification by                   estrogen preparations controlling for
            ity analysis iteratively eliminating each                 dose (Figure 4). Newer-generation                         both smoking and hypertension was 1.93
            study from the overall analysis, the                      preparations of progesterone tended to                    (95% CI, 1.35-2. 74), but results were still
            summary RR ranged from 2.63 to 3.00                       be associated with less elevated risk,                    heterogeneous. Stroke risk was associ-
            and the lower limit of the 95% CI never                   based on the 3 studies with consistent                    ated with current OC use but not with
            crossed 1 (2.11-2.45).                                    classification schemes. 8 •15 •23 •44 Within              past use.
               To examine whether differences in                      generations of progesterone, there was                       The relative stroke risk with OC use
            study design accounted for heterogene-                    a nonsignificant trend for increasing es-                 was minimally affected by the pres-
            ity in results, we stratified studies by de-              trogen dose to be associated with higher                  ence of other risk factors (Figure 4).
            sign features. Relative risk estimates re-                stroke risk (first generation: <50 µg RR,                 Similar RRs were found for smokers and
            mained significantly elevated in all strata               2.19 [95% CI, 1.13-4.27], 2:50 µg RR,                     nonsmokers and in patients with and
            (FIGURE 4). Stratifying study results by                  3.95 [95% CI, 2.42-6.45]; second gen-                     without a history of migraine. History
            control of potential confounders, there                   eration: <50 µg RR, 2.90 [95% CI, 2.24-                   of hypertension and age older than 35
            was no evidence of heterogeneity only                     3. 76], 2:50 µg RR, 3.63 [95% CI, 2.30-                   years also were not associated with a
            in those studies controlling for alcohol                  5.74]; third generation: <50 µg RR,                       greater RR with OC use.

            Table. Characteristics of Studies Examining Oral Contraceptive (OC) Use and lschemic Stroke Risk*
                                                                                                 CurrenVNoncurrent                                   Losses to
                                                                                 Years               OC Users,                   Estrogen            Follow-up,              Firm
                    Cohort Study, y                         Region              of Study           Person-Years                  Dose, µg            % per Year           Diagnoses
            Mant et al, 12 1998                    England, Scotland          1968-1994             7 4 169/123 655:j:                50                  0.4                 ND
            RCGP, 20 1983t                         United Kingdom             1968-1979            165 909/600 000                  >50                   6.4                 ND
            Ramcharan et al, 45 1981               United States              1968-1977                  5660/100 437               >50                   1.4                 ND
                                                                                                                  No. of                          Cases/Controls
                                                                                  Years          Control         Cases/           Estrogen           Refusal                 Firm
                 Case-Control Study, y                       Region              of Study         Type           Controls         Dose, µg           Rate,%               Diagnoses
            Vessey and Doll, 9 1969                 England                     1964-1967            H            19/168             >50                7.0/5.2                 21
            Sartwell et al, 10 1969                 United States               1965-1968            H            19/19              >50              27.6/ND                  ND
            Hannaford et al, 16 1994t               United Kingdom              1968-1990            p            45/135               50               2.9/ND                 ND
            CGSS, 18 ,37 1973, 1975                 United States               1969-1971          H,P           140/450             >50                9.7/15.6               ND
            Mettinger et al, 11 1984               Sweden                       1973-1977           p            118/429                50               10/ND                  75
            Carolei et al, 42 ,43 1996, 1993        Italy                       1984-1988          H,P            78/156             2:50               ND/2.5                100
            Lidegaard, 14 1993                      Denmark                     1985-1989           p           295/1147           50, <50            16.9/13.5                 90
            Haapaniemi et al, 17 1997               Finland                     1985-1990            H           140/126             :550                 0/0                   91
            Thorogood et al, 38 1992                England                     1986-1988           0             21/38:j:           <50                ND/ND                  ND
            WHO Collaborative,s, 44 ,4s            Worldwide                    1989-1993            H          697/1962          2:50, <50               ND                    99
              1996, 1999, 1999
            Petitti et al, 39 ,4 1 1996, 1998       United States               1991-1994            p          144/774              <50                9.6/ND                  99
            Schwartz et al, 40 A 1 1997, 1998       United States               1991-1995            p            60/485             <50                 15/27                  92
            Heinemann et al, 15 1998                Europe                      1993-1996          H,P          220/775           2:50, <50               ND                    98
            Lidegaard et al, 13 ,23 1999, 1998      Denmark                     1994-1995           p           219/1041           50, <50            12.3/10.5               ND
            *HTN indicates hypertension; SES, socioeconomic status; ND, no data; RCGP, Royal College of General Practitioners; H, hospital controls; P, population controls; CGSS, Col-
                laborative Group for the Study of Stroke in Young Women; 0, outpatient controls; and WHO, World Health Organization.
            tThe earlier RCGP cohort study data are used for subgroup analysis of cohort studies, but do not contribute to the overall summary relative risk calculation.
            :j:Mant et al, 12 current/never OC users; Thorogood et al, 38 ever/never OC users; all other studies, current/noncurrent OC users.
            §Racially homogeneous population.
             IISES controlled for(+) in European subset, not controlled for(-) in developing countries subset.


            74    JAMA, July 5, 2000-Vol 284, No. 1 (Reprinted)                                               ©2000 American Medical Association. All rights reserved.




Downloaded From: by a Health Services Research Library User on 11/29/2018


                                                                                                                                                                               00803812
          Exhibit 170                                                                                                                                                       JA-0003354
                     Case 2:17-cv-04540-WB Document 210-13 Filed 06/14/19 Page 4 of 7



                                                                                                   ISCHEMIC STROKE RISK WITH ORAL CONTRACEPTIVES


               In meta-regression analysis, estro-           estimate for ischemic stroke among cur-                         nonrandom variation between study
            gen dosage, control of smoking, and firm         rent OC users was 2. 75 (95% CI,                                results by broadening the CI of the RR
            diagnosis of ischemic stroke were the            2.24-3.38). It remained elevated for                            estimates,49 the source of these differ-
            only study variables contributing to RR          low-estrogen preparations in popula-                            ences must be examined to understand
            estimates. The summary adjusted RR es-           tion-based studies controlling for smok-                        the role of design in study outcomes. 56
            timate was 1.65 (95% CI, 1.49-1.82,              ing and hypertension (RR, 1.93; 95%                             We performed a number of subgroup
            P<.001) for current, low-estrogen OC             CI, 1.35-2.74). Thus, this meta-anal-                           analyses to evaluate which study design
            use in studies controlling for smoking.          ysis suggests that current OC use is a                          elements contributed to this heteroge-
               Only 2 studies evaluating risk of CYST        risk factor for ischemic stroke.                                neity.
            with OC use were identified. 33 •34 The             A meta-analysis depends on the qual-                            Cohort studies tend to be less sus-
            summary RR for CYST in current users             ity of the included studies. 49 •54 Since a ran-                ceptible to bias than case-control stud-
            was 15.9 (95% CI, 6.98-36.2).                    domized trial of OC use has never been                          ies because, in the cohort design, char-
                                                             performed, all studies are observa-                             acteristics of cases and controls do not
            COMMENT                                          tional. As such, they are particularly sus-                     influence inclusion into the study dif-
            Adverse effects of OC use have been a            ceptible to bias when other risk factors                        ferentially. 50 Both case-control and co-
            major concern since their introduc-              are unbalanced between OC users and                             hort studies showed similar positive
            tion 40 years ago. 4 ·5 Many large stud-         nonusers. 5 •4 7•55 Further, differences in risk                associations between OC use and is-
            ies of OC use and stroke risk have been          estimates between the individual stud-                          chemic stroke (Figure 4), suggesting
            performed, but disagreement about the            ies were larger than would be expected                          that this aspect of study design was un-
            association remains. In our systematic           by chance alone, with studies in the over-                      important. Population-based studies
            review of the literature, all 16 studies         all estimate failing a test of homogene-                        found significantly lower risk esti-
            meeting inclusion criteria showed a              ity. While the random-effects model of                          mates, suggesting that OC use is un-
            positive association between current             meta-analysis attempts to encompass                             derestimated in hospital-based con-
            OC use and ischemic stroke risk, and
            the association reached significance in
            11 studies. The overall summary risk             Figure 1. Overall Relative Risk for lschemic Stroke and 95% Confidence Intervals (Cls) for
                                                             Included Studies

                                                                                 Cohort                       Overall Relative
                                                                                 Study, y                      Risk (95% Cl)
                          Controlled for
                                                             Mant et al, 12 1998

                                                                                                                                       _I .•-
                                                                                                              2.90 (1.30-6.70)
            Race    HTN     Smoking        Alcohol   SES     RCGP,20 1983*                                    4.13 (2.02-8.47)
              +       +        +                       +     Ramcharanetal, 45 1981                           2.00 (0.60-6.50)
                                                             Total                                            3.21 (1.96-5.27)                -•-
                               +                       +
                               +                       +
                                                                             Case-Control
                          Controlled for                                         Study, y

                                                             Vessey and Doll,9 1969                           3.14 (1.14-8.64)
            Race    HTN    Smoking     Alcohol       SES
                                                             Sartwell et al, 10 1969                          7.00 (1.16-42.3)
                                                             Hannaford et al, 16 1994*                        3.50 (1.10-10.8)
             +       +                                 +     CGSS, 18 , 37 1973, 1975                         8.80 (4.09-18.9)
             +                 +                       +     Mettinger et al, 11 1984                         2.51 (1.44-4.39)
                                                             Carolei et al, 42 , 43 1996, 1993                1.80 (0.90-3.50)
             +                                         +
                                                             Lidegaard, 14 1993                               3.46 (2.60-4.62)
                                                             Haapaniemi et al, 17 1997                        4.19 (1.74-10.1)
             +§      +         +             +               Thorogood et al, 38 1992                         4.40 (0.80-24.4)
             +§      +         +                       +     WHO Collaborative, 8, 44 , 48 1996, 1999, 1999   2.94 (2.23-3.88)
             +§      +         +             +               Petitti et al, 39 , 41 1996, 1998                1.18 (0.54-2.59)
                                                             Schwartz et al, 40 , 41 1997, 1998               1.37 (0.49-3.81)
                     +
                                                             Heinemann et al, 15 1998                         3.64 (2.42-5.47)
                     +         +                     +I-II   Lidegaard et al, 13 , 23 1999, 1998              1.75 (1.24-2.47)
                                                             Total                                            2.77 (2.22-3.45)                  -•-
             +       +         +                       +
             +       +         +             +         +     Overall Summary Relative Risk                    2.75 (2.24-3.38)                  -•-
                     +         +             +
                                                                                                                                 0.3   1.0                 10.0           100.0
             +§      +         +                       +                                                                                     Relative Risk (95% Cl)


                                                             RCGP indicates Royal College of General Practitioners; CGSS, Collaborative Group for the Study of Stroke in
                                                             Young Women; and WHO, World Health Organization. The asterisk indicates that the earlier RCGP cohort
                                                             study data are used for subgroup analysis of cohort studies, but do not contribute to the overall summary
                                                             relative risk calculation.


            ©2000 American Medical Association. All rights reserved.                                                      (Reprinted) JAMA, July 5, 2000-Vol 284, No. 1     75




Downloaded From: by a Health Services Research Library User on 11/29/2018


                                                                                                                                                                        00803813
          Exhibit 170                                                                                                                                                 JA-0003355
                             Case 2:17-cv-04540-WB Document 210-13 Filed 06/14/19 Page 5 of 7



            ISCHEMIC STROKE RISK WITH ORAL CONTRACEPTIVES


            trols resulting in biased RRs. Inadequate                  pertension found lower risks (RR, 1.93;                                   with the newer formulations, with an
            control of other stroke risk factors could                 95% CI, 1.35-2.74). While meta-                                           RR of3.21 (95% CI, 2.16-4.77) in first-
            also bias study results. When data were                    regression found an RR of 1.65 for the                                    generation preparations and an RR of
            stratified by whether specific risk fac-                   low-estrogen dosage in studies control-                                   2.11 (95% CI, 0.96-4.64) in third-
            tors were controlled in the design or                      ling for smoking, this estimate can only                                  generation preparations. In stratified
            analysis (Figure 4), we found that stud-                   be interpreted as corroborative due to                                    analysis, there was a suggestion that
            ies failing to control for smoking tended                  the limitations of meta-regression, 58 in-                                lower estrogen dosages in later-
            to find larger RRs (P=.01). These stud-                    cluding instability of summary esti-                                      generation estrogen preparations may
            ies were generally performed in the                        mates with few included studies.                                          account for the difference.
            1960s and 1970s when smoking and                             Analysis of progesterone type sug-                                         Given the heterogeneity of study re-
            OC use were positively correlated. 57 In-                  gested nonsignificant decreasing risk                                     sults incorporated into the summary risk
            adequate control of smoking would
            tend to attribute to OCs the elevated
            stroke risk from smoking, accounting                       Figure 4. Influence of Study Characteristics on Estimation of Relative Risk (and 95%
                                                                       Confidence Intervals [Cls]) of Oral Contraceptives (OCs) for lschemic Stroke
            for the larger RR estimates.
               The elevated risk of ischemic stroke                                      Data                     No. of Relative Risk
            was less with lower estrogen dosages,                                    Stratifications              Studies  (95% Cl)

            falling from an RR of 4.53 with more                       Overall                                      16    2.75 (2.24-3.38)                              -•-
                                                                       Estrogen dose
            than 50 µg to an RR of 2.08 with less                        High (>50 µg)                               4    4.53 (2.17-9.50)'
            than 50 µg. Population-based studies                         Medium (50 µg)                              5    2.78 (2.00-3.85)'
                                                                         Low (<50 µg)                                7    2.08 (1.55-2 .80)
            using low-estrogen preparations and                        Progesterone typet
            controlling for both smoking and hy-                         First generation                            3    3.21 (2.16-4.77)'
                                                                         Second generation                           3    3.05 (2.37-3.91)'
                                                                         Third generation                            3    2.11 (0.96-4.64)
                                                                       Control for risk factors in study design
            Figure 2. Funnel Plot of Study Relative Risk                 Smoking
            Estimates vs Number of Cases of lschemic                       Yes                                      11    2.55(2.07-3.14)
                                                                           No                                        5    4.27 (2.34-7.82)'
            Stroke
                                                                         Hypertension
                                                                            Yes                                     11    2.58 (2.08-3.22)
                    800                                                     No                                       5    3.56 (2.05-6.18)'
             ci 700
            z
             a5
                                          •                              Smoking and hypertension
                                                                            Yes                                      9    2.52 (2.01-3.16)
                600                                                         No                                       7    3. 75 (2.39-5.91 )'
            "'e
            if) 500                                                      Alcohol use
             u                                                              Yes                                      4    2.66 (1.63-4.33)'
             i= 400
             QJ                                                             No                                      12    2.77 (2.18-3.51)
            _c
             u                                                         Study design type
            !!!.    300                       •                          Cohort                                      3    3.21 (1.96-5.27)'
            0
             CJ)    200            •           •                         Case-control                               14    2.77(2.22-3.45)
             QJ
             CJ)

             '"     100
                             •        •    •                   •            Population controls                      9    2.34 (1.67-3.27)
            0
                      0
                                 • • • ••• •               •
                                                                            Hospital controls
                                                                                 (includes outpatient controls)      8    4.32 (3.11-6.02)
                       1.0                                     10.0    Exposure classification
                                       Relative Risk                     Current vs noncurrent use                  14    2.77 (2.22-3.44)
                                                                         Current vs never use                        7    2.03 (1.47-2.82)
            An asymmetrical distribution of points about the over-       Ever vs never use                           3    1.37 (0.60-3.11)
            all summary relative risk (arrow) is considered evi-         Past vs never use                           9    0.86 (0.69-1 .08)'
            dence of publication bias, absent here.                    Independent effect of OC use among:
                                                                         Smokers                                     7    3.41 (2.51-4.63)'
                                                                         Nonsmokers                                  7    2.68 (2.09-3.43)'
            Figure 3. Year of Study Onset vs Relative                    With history of hypertension                3    1. 73 (0.83-3.60)
            Risk Estimate for Each Included Study                        Without history of hypertension             5    2.47 (1.80-3.38)
                                                                         With migraine history                       4    3.22(1.45-7.16)
                                                                         Without migraine history                    4    2.30 (0.74-7.18)
                   10.0
                                 • •
                                                                         Age <35 y                                   7    2.41 (1.42-4.09)


            "'0:
             CJ)
                             .•                  ••
                                  :---~----------~---•-
                                                       •
                                                               .         Age ~35 y
                                                                       Low-dose OCs (<50 µg)
                                                                         Study design control for
                                                                                                                     7    2.23 (1.42-3.50)




                                                           : •
             QJ
             >                                                              smoking and hypertension                 6    2.04 (1.51-2 .76)
            1iJ                  __________                              Population-based studies
            c5 1.0
            a:                                                             controlling for smoking and
                                                                           hypertension                              5    1.93 (1.35-2.74)
                    0.5+--~-~-~-~-~-~~
                     1960 1965 1970 1975 1980 1985 1990 1995
                                                                                                                                                0.5     1.0                                10.0
                                 Year of Study Onset                                                                                                          Relative Risk (95% Cl)

            A log linear model was fitted to the data weighting        Asterisk indicates that there was no evidence of heterogeneity in the study results. Dagger indicates that pro-
            each study by the inverse of its variance (dashed line).   gesterone generation represents classification of progesterone type as defined by individual study authors.


            76       JAMA, July 5, 2000-Vol 284, No. 1 (Reprinted)                                                       ©2000 American Medical Association. All rights reserved.




Downloaded From: by a Health Services Research Library User on 11/29/2018


                                                                                                                                                                                         00803814
          Exhibit 170                                                                                                                                                                  JA-0003356
                      Case 2:17-cv-04540-WB Document 210-13 Filed 06/14/19 Page 6 of 7



                                                                                      ISCHEMIC STROKE RISK WITH ORAL CONTRACEPTIVES


            estimates, the magnitude of the esti-           could obscure an interaction between            additional unintended pregnancies
            mates must be interpreted with cau-             smoking and OC use. Also, since these           would result per year in the United
            tion. 55 ·59 However, all 5 studies that        risk factors increase baseline risk of          States,3with an associated 26 strokes and
            evaluated low-estrogen preparations and         stroke, a greater absolute increase in          33 deaths based on complication rates
            controlled for smoking and hyperten-            stroke risk with OC use would be an-            of pregnancy and abortion. 64-6 7 Al-
            sion showed a positive association of OC        ticipated. Further, whether other ad-           though the additional burden of stroke
            use with stroke risk, and 3 of these            verse effects of OC use, such as deep ve-       and death due to abortions and full-
            reached significance. Overall, these re-        nous thrombosis, are also independent           term pregnancies would not be ex-
            sults suggest that while ischemic stroke        of additional risk factors is unknown.          pected to outnumber the strokes due to
            risk has decreased with newer, low-             Therefore, it may still be appropriate to       OC use, the potential economic and psy-
            estrogen preparations, a significant risk       avoid OC prescriptions for smokers and          chological impact of this number of un-
            persists with the OC preparations used          those with hypertension.                        intended pregnancies is substantial. 68 For
            today.                                             Cerebral venous sinus thrombosis is          the 78.5 million OC users worldwide, 2
                Two recent, rigorous studies oflow-         a rare, 34 potentially underdiagnosed           the impact of unintended pregnancies
            estrogen OCs in the United States found         cause of ischemic and hemorrhagic               is even greater because of much higher
            insignificantly elevated RRs that were          strokes. 60 Two recent studies suggested        mortality rates with pregnancy and abor-
            smaller than the summary RR for simi-           that OC use elevates risk of CYST. 33·34        tion in developing countries. 2·69 Based on
            lar preparations in this meta-analy-            We found a markedly elevated sum-               estimates of unintended pregnancies,
            sis.39-41 Whether the disparity is due to       maryrisk estimate ofl5.9 (95% CI, 6.98-         abortions, and pregnancy-related mor-
            more complete control of confounding            36.2) for CYST in current OC users.             tality,3·69 worldwide discontinuation of
            factors in these 2 studies, selection of        Additional analysis of these 2 studies          OC use would almost certainly result in
            low-risk individuals for OC treatment           examining third-generation prepara-             an increase in strokes and deaths.
            with overcorrection for confounders, or         tions alone found very different effects,           In summary, while OC use is associ-
            chance cannot be answered from this             with RRs of 2 and 32.9. 35 ·36 If high risk     ated with increased ischemic stroke risk
            analysis.                                       ofCYSTwithOCuseisconfirmed, undi-               among current users, the absolute ef-
                Some studies found greater stroke risk      agnosed CYST may account for a sig-             fect is small with current dosages. There-
            among OC users with additional risk fac-        nificant portion of ischemic strokes            fore, this additional risk appears to be
            tors, such as hypertension, 37 smok-            attributed to OCs. Further studies are          outweighed by the health benefits of OC
            ing,8,12·15·37 and migraine. 37·41 ·48 Assum-   needed to clarify the relationship              use in improved birth control.
            ing that OC use and other risk factors          between CYST and OC use.
                                                                                                            Funding/Support: This work was supported by a clini-
            act synergistically to elevate stroke risk,        More than 10 million women use               cal research fellowship from the National Stroke As-
            it has been suggested that OC use in            OCs in the United States. 1With an RR           sociation and by NIH/NINOS grant NS 02042.
                                                                                                            Acknowledgment: We thank Stephen Sidney, MD,
            women with these risk factors is riskier        of 1.93 due to low-estrogen OCs, a              MPH, and Deborah Grady, MD, MPH, for reviewing
            than for those without them. This has           woman's annual stroke risk would be             the article, and Harald Bonel, MD, Nagato Kuriyama,
                                                                                                            MD, Grete H. Porteous, MD, Aylin Rodan, Michiko
            led to recommendations to avoid OC              expected to increase from 4.4 to 8.5 per        Shibata, MD, Jorg Toschke, MD, and Veronika Zan-
            prescriptions for smokers and those with        100000 based on background inci-                top, MD, for translation of non-English articles.
            hypertension. 4·5·8·41 We analyzed sepa-        dence rates. 61 Therefore, treatment of
            rately results from studies examining the       24000 women would be expected to                REFERENCES
            effect of OC use among those with other         lead to a single additional ischemic            1. Alan Guttmacher Institute. Contraceptive Use. New
            risk factors. Oral contraceptive use ap-        stroke each year. 62 Approximately 4 25         York, NY: Alan Guttmacher Institute: 1998. Facts in
                                                                                                            Brief pamphlet.
            peared to impart a similar ischemic             total ischemic strokes per year would           2. United Nations. World Contraceptive Use 1998.
            stroke risk among smokers and non-              be attributable to OC use in the United         New York, NY: United Nations: 1999.
                                                                                                            3. Fu H, Darroch JE, Haas T, Ranjit N. Contraceptive
            smokers. Further, there were no differ-         States. Although we found no signifi-           failure rates: new estimates from the 1995 National
            ences in OC RR among those with and             cant difference in stroke risk between          Survey of Family Growth. Fam Plann Perspect. 1999:
                                                                                                            31 :56-63.
            without hypertension, with and with-            smokers and nonsmokers, given the el-           4. Lidegaard 0, Bygdeman M, Milsom I, et al. Oral
            out migraine, and younger and older             evated risk of stroke in smokers, 63 we         contraceptives and thrombosis: from risk estimates to
                                                                                                            health impact. Acta Obstet Gyneco/ Scand. 1999:78:
            than 35 years. This suggests that the is-       estimated smokers to have an abso-              142-149.
            chemic stroke risk of OC use is inde-           lute annual risk increase of 6.9 per            5. Lewis MA. The epidemiology of oral contracep-
            pendent of smoking, hypertension, mi-           100 000 with low-estrogen OCs, equiva-          tive use: a critical review of the studies on oral con-
                                                                                                            traceptives and the health of young women. Am J Ob-
            graine history, and age. However,               lent to 1 additional ischemic stroke a          stet Gyneco/. 1998:179:1086-1097.
            current prescribing practices may have          year for every 15 000 smokers taking            6. Vessey MP, Villard-Mackintosh L, McPherson K,
                                                                                                            Yeates D. Mortality among oral contraceptive users:
            resulted in unbalanced levels of addi-          OCs.                                            20 year follow up of women in a cohort study. BMJ.
            tional risk factors, such as fewer pack-           If OC use were replaced by the sec-          1989:299:1487-1491.
                                                                                                            7. World Health Organization Collaborative Study of
            years in OC users who smoke, and in-            ond most popular birth control method,          Cardiovascular Disease and Steroid Hormone Con-
            adequate control of level of smoking            the male condom, 1an estimated 687 000          traception. Haemorrhagic stroke, overall stroke risk,

            ©2000 American Medical Association. All rights reserved.                                      (Reprinted) JAMA, July 5, 2000-Vol 284, No. 1        77




Downloaded From: by a Health Services Research Library User on 11/29/2018


                                                                                                                                                           00803815
          Exhibit 170                                                                                                                                  JA-0003357
                        Case 2:17-cv-04540-WB Document 210-13 Filed 06/14/19 Page 7 of 7



            ISCHEMIC STROKE RISK WITH ORAL CONTRACEPTIVES


            and combined oral contraceptives. Lancet. 1996:348:        27. Croft P, Hannaford PC. Risk factors for acute myo-      Bethesda, Md: National Institutes of Health: 1981.Cen-
            505-510.                                                   cardial infarction in women: evidence from the Royal        ter for Population Research Monographs, NIH pub-
            8. World Health Organization Collaborative Study of        College of General Practitioners' Oral Contraception        lication No. 81-564.
            Cardiovascular Disease and Steroid Hormone Con-            Study. BMJ. 1989:298:165-168.                               46. Rothman KJ. Modern Epidemiology. Boston, Mass:
            traception. lschaemic stroke and combined oral con-        28. Rosenberg L, Palmer JR, Lesko SM, Shapiro 5. Oral       Little Brown & Co, Inc: 1986.
            traceptives. Lancet. 1996:348:498-505.                     contraceptive use and the risk of myocardial infarc-        47. Chasan-Taber L, Stampfer MJ. Epidemiology of
            9. Vessey MP, Doll R. Investigation of relation be-        tion. Am J Epidemiol. 1990:131:1009-1016.                   oral contraceptives and cardiovascular disease. Ann In-
            tween use of oral contraceptives and thromboem-            29. Thorogood M, Mann J, Murphy M, Vessey M. Is             tern Med. 1998:128:467-477.
            bolic disease. Br Med J. 1969:2:651-657.                   oral contraceptive use still associated with an in-         48. Chang CL, Donaghy M, Poulter N, for the WHO
            10. Sartwell PE, Masi AT, Arthes FG, et al. Throm-         creased risk of fatal myocardial infarction? Br J Ob-       Collaborative Study of Cardiovascular Disease and Ste-
            boembolism and oral contraceptives: an epidemio-           stet Gynaecol. 1991 :98:1245-1253.                          roid Hormone Contraception. Migraine and stroke in
            logic case-control study. Am J Epidemiol. 1969:90:         30. Mann JI, Vessey MP, Thorogood M, Doll SR. Myo-          young women. BMJ. 1999:318:13-18.
            365-380.                                                   cardial infarction in young women with special refer-       49. Petitti DB. Meta-analysis, Decision-analysis, and
            11. Mettinger KL, Soderstrom CE, Neiman J. Stroke          ence to oral contraceptive practice. Br Med J. 1975:        Cost-effectiveness Analysis. New York, NY: Oxford
            before 55 years of age at Karolinska Hospital 1973-        2:241-245.                                                  University Press: 1994.
            77: a study of 399 well-defined cases. Acta Neurol         31. Lewis MA, Heinemann LA, Spitzer WO, et al. The          50. Kleinbaum DG, Kupper LL, Morgenstern H. Epi-
            Scand. 1984:70:415-422.                                    use of oral contraceptives and the occurrence of acute      demiologic Research. New York, NY: Van Nostrand
            12. Mant J, Painter R, Vessey M. Risk of myocardial        myocardial infarction in young women: results from          Reinhold: 1982.
            infarction, angina and stroke in users of oral contra-     the Transnational Study on Oral Contraceptives and          51. CuzickJ. A Wilcoxon-type test for trend. Stat Med.
            ceptives: an updated analysis of a cohort study. Br J      the Health of Young Women. Contraception . 1997:            1985:4:87-90.
            Obstet Gynaecol. 1998:105:890-896.                         56:129-140.                                                 52. Greenland 5, Longnecker MP. Methods for trend
            13. Lidegaard 0. Smoking and use oforal contracep-         32. Jick H, Dinan B, Herman R, Rothman KJ. Myo-             estimation from summarized dose-response data, with
            tives. Am J Obstet Gynecol. 1999:180:5357-5363.            cardial infarction and other vascular diseases in young     applications to meta-analysis. Am J Epidemiol. 1992:
            14. Lidegaard 0. Oral contraception and risk of a          women. JAMA. 1978:240:2548-2552.                            136:1301-1309.
            cerebral thromboembolic attack. BMJ. 1993 :306:            33. Martinelli I, Sacchi E, Landi G, et al. High risk of    53. Begg CB. Publication Bias: The Handbook of Re-
            956-963.                                                   cerebral-vein thrombosis in carriers of a prothrombin-      search Synthesis. New York, NY: The Russell Sage
            15. Heinemann LA, Lewis MA, Spitzer WO, etal, for          gene mutation and in users of oral contraceptives. N        Foundation: 1994.
            the Transnational Research Group on Oral Contra-           Engl J Med. 1998:338:1793-1797.                             54. Villar J, Carroll G, Belizan JM. Predictive ability of
            ceptives and the Health of Young Women. Throm-             34. de Bruijn SF, Stam J, Koopman MM, Vanden-               meta-analyses of randomised controlled trials. Lan-
            boembolic stroke in young women. Contraception.            broucke JP, for the Cerebral Venous Sinus Thrombo-          cet. 1995:345:772-776.
            1998:57:29-37.                                             sis Study Group. Case-control study of risk of cere-        55. Petitti DB. Of babies and bathwater. Am J Epi-
            16. Hannaford PC, Croft PR, Kay CR. Oral contra-           bral sinus thrombosis in oral contraceptive users and       demiol. 1994:140:779-782.
            ception and stroke: evidence from the Royal College        in carriers of hereditary prothrombotic conditions. BMJ.    56. Poole C, Greenland 5. Random-effects meta-
            of General Practitioners' Oral Contraception Study.        1998:316:589-592.                                           analyses are not always conservative. Am J Epide-
            Stroke. 1994:25:935-942.                                   35. de Bruijn SF, Stam J, Vandenbroucke JP, for the         miol. 1999:150:469-475.
            17. Haapaniemi H, Hillbom M, Juvela 5. Lifestyle-          Cerebral Venous Sinus Thrombosis Study Group. In-           57. Vessey MP, McPherson K, Johnson B. Mortality
            associated risk factors for acute brain infarction among   creased risk of cerebral venous sinus thrombosis with       among women participating in the Oxford/Family Plan-
            persons of working age. Stroke. 1997:28:26-30.             third-generation oral contraceptives. Lancet. 1998:         ning Association contraceptive study. Lancet. 1977:
            18. Collaborative Group for the Study of Stroke in         351 :1404.                                                  2:731-733.
            Young Women. Oral contraception and increased risk         36. Martinelli I, Taioli E, Palli D, Mannucci PM. Risk      58. Lau J, Ioannidis JP, Schmid CH. Summing up evi-
            of cerebral ischemiaorthrombosis. N Eng/J Med. 1973:       of cerebral vein thrombosis and oral contraceptives.        dence: one answer is not always enough. Lancet. 1998:
            288:871-878.                                               Lancet. 1998:352:326.                                       351 :123-127.
            19. Johnston SC, Colford JM Jr, Gress DR. Oral con-        37. Collaborative Group for the Study of Stroke in          59. Greenland 5. Can meta-analysis be salvaged? Am
            traceptives and the risk of subarachnoid hemor-            Young Women. Oral contraceptives and stroke in              J Epidemiol. 1994:140:783-787.
            rhage. Neurology. 1998:51 :411-418.                        young women. JAMA. 1975:231 :718-722.                       60. Viii ringer A, Einhaupl KM. Dural sinus and cere-
            20. Royal College of General Practitioners' Oral Con-      38. Thorogood M, Mann J, Murphy M, Vessey M.                bral venous thrombosis. New Horiz. 1997:5:
            traception Study. Incidence of arterial disease among      Fatal stroke and use of oral contraceptives. Am J Epi-      332-341.
            oral contraceptive users.JR Coll Gen Pract. 1983 :33:      demiol. 1992:136:35-45.                                     61. Petitti DB, Sidney 5, Quesenberry CP Jr, Bern-
            75-82.                                                     39. Petitti DB, Sidney 5, Bernstein A, et al. Stroke in     stein A. Incidence of stroke and myocardial infarction
            21. Jick H, Jick 55, Gurewich V, et al. Risk of idio-      users of low-dose oral contraceptives. N Engl J Med.        in women of reproductive age. Stroke. 1997:28:280-
            pathiccardiovasculardeath and nonfatal venous throm-       1996:335:8-15.                                              283.
            boembolism in women using oral contraceptives with         40. Schwartz SM, Siscovick OS, Longstreth WT Jr, et         62. Guyatt GH, Sackett DL, Cook DJ, for the Evidence-
            differing progestagen components. Lancet. 1995:346:        al. Use of low-dose oral contraceptives and stroke in       Based Medicine Working Group. Users' guides to the
            1589-1593.                                                 young women. Ann Intern Med. 1997:127:596-                  medical literature, 11: how to use an article about
            22. Bloemenkamp KW, Rosendaal FR, Buller HR, et            603.                                                        therapy or prevention: what were the results and will
            al. Risk of venous thrombosis with use of current low-     41. Schwartz SM, Petitti DB, Siscovick OS, et al. Stroke    they help me in caring for my patients? JAMA. 1994:
            dose oral contraceptives is not explained by diagnos-      and use of low-dose oral contraceptives in young            271 :59-63.
            tic suspicion and referral bias. Arch Intern Med. 1999:    women. Stroke. 1998:29:2277-2284.                           63. Wolf PA, D'Agostino RB, Kannel WB, et al. Ciga-
            159:65-70.                                                 42. Carolei A, Marini C, De Matteis G, for the Italian      rette smoking as a risk factor for stroke: the Framing-
            23. Lidegaard 0, Edstrom B, Kreiner 5. Oral contra-        National Research Council Study Group on Stroke in          ham Study. JAMA. 1988:259:1025-1029.
            ceptives and venous thromboembolism: a case-               the Young. History of migraine and risk of cerebral isch-   64. Henshaw SK. Unintended pregnancy in the United
            control study. Contraception. 1998:57:291-301.             aemia in young adults. Lancet. 1996:347:1503-               States. Fam Plann Perspect. 1998:30:24-29.
            24. Spitzer WO, Lewis MA, Heinemann LA, etal, for          1506.                                                       65. Kittner SJ, Stern BJ, Feeser BR, etal. Pregnancy and
            the Transnational Research Group on Oral Contra-           43. Marini C, Carolei A, Roberts RS, et al, for the Na-     the risk of stroke. N Engl J Med. 1996:335:768-774.
            ceptives and the Health of Young Women. Third gen-         tional Research Council Study Group. Focal cerebral         66. Koonin LM, MacKay AP, Bergo, etal. Pregnancy-
            eration oral contraceptives and risk of venous throm-      ischemia in young adults. Neuroepidemiology. 1993:          related mortality surveillance-United States, 1987-
            boembolic disorders: an international case-control         12:70-81.                                                   1990. Morb Mortal Wkly Rep CDC Survei/1 Summ.
            study. BMJ. 1996:312:83-88.                                44. Poulter NR, Chang CL, Farley TM, et al, for the         1997:46:17-36.
            25. World Health Organization Collaborative Study          WHO Collaborative Study of Cardiovascular Disease           67. Koonin LM, Smith JC, Ramick M, et al. Abortion
            of Cardiovascular Disease and Steroid Hormone Con-         and Steroid Hormone Contraception. Effect on stroke         su rveil lance-United 5tates, 1993 and 1994. Morb Mor-
            traception. Effect of different progestagens in low oes-   of different progestagens in low oestrogen dose oral        tal Wkly Rep CDC Survei/1 Summ. 1997:46:37-98.
            trogen oral contraceptives on venous thromboem-            contraceptives. Lancet. 1999:354:301-302.                   68. Alan Guttmacher Institute. Support for Family
            bolic disease. Lancet. 1995:346:1582-1588.                 45. Ramcharan 5, Pellegrin FA, Ray RM, Hsu JP. The          Planning Improves Women's Lives. New York, NY:
            26. World Health Organization Collaborative Study          Walnut Creek Contraceptive Drug Study: A Prospec-           Alan Guttmacher Institute: 1998. Issues in Brief pam-
            of Cardiovascular Disease and Steroid Hormone Con-         tive Study of the Side Effects of Oral Contraceptives,      phlet.
            traception. Venous thromboembolic disease and com-         Volume Ill, an Interim Report: A Comparison of Dis-         69. Miller K, Rosenfield A. Population and women's
            bined oral contraceptives. Lancet. 1995:346:1575-          ease Occurrence Leading to Hospitalization or Death         reproductive health: an international perspective. Annu
            1582.                                                      in Users and Nonusers of Oral Contraceptives.               Rev Public Health. 1996:17:359-382.

            78   JAMA, July 5, 2000-Vol 284, No. 1 (Reprinted)                                                  ©2000 American Medical Association. All rights reserved.




Downloaded From: by a Health Services Research Library User on 11/29/2018


                                                                                                                                                                                    00803816
          Exhibit 170                                                                                                                                                            JA-0003358
